Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6 and 7:  In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination wherein the correction unit is further configured to estimate a saliency ratio, which is a ratio of a d-axis inductance to a q-axis inductance, from the d-axis current and the q-axis current, by using larger changes in the q-axis inductance than in the d-axis inductance, and to correct the parameter for control of the motor based on the saliency ratio, wherein the rotation angle estimation unit is configured to estimate an angle of the rotor from a U-phase current, a V-phase current, and a W-phase current that flow into the motor when the voltage pulses are applied.
The prior art made of record in form 89 and 14492, discloses the “A variable-flux motor drive system including a permanent-magnet motor including a permanent magnet, an inverter to drive the permanent-magnet motor, and a magnetize device to pass a magnetizing current for controlling flux of the permanent magnet. The permanent magnet is a variable magnet whose flux density is variable depending on a magnetizing current from the inverter. The magnetize device passes a magnetizing current that is over a magnetization saturation zone of magnetic material of the variable magnet. This system improves a flux repeatability of the variable magnet and a torque accuracy.”

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846